 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7
     ESTATE OF MILDRED HOSKINS, et al.,
 8                                                       Case No. 2:20-cv-00075 RSM
                                        Plaintiffs,
 9                                                       STIPULATION TO EXTEND
            v.                                           DEADLINE FOR SUBMISSION OF
10                                                       COMBINED JOINT STATUS REPORT
     WELLS FARGO BANK N.A., et al.,                      AND DISCOVERY PLAN, AND
11                                                       ORDER
                                      Defendants.
12

13
            Plaintiffs and Defendants jointly stipulate that the deadline for submission of the
14
     combined joint status report and discovery plan shall be extended as follows. Upon the
15
     issuance of the Court’s decision on both of the pending motions to dismiss, all parties shall
16
     have 20 days within which to file the combined joint status report and discovery plan.
17
            The previous deadline for this report was March 4th 2020. However, due to the
18
     pending motions to dismiss any combined statement may become unnecessary or inaccurate
19
     based upon the Court’s decision. Therefore, it seems prudent to the parties to extend the
20
     deadline until after the Court makes a decision upon the outstanding motions. The parties
21
     therefore respectfully request that the Court for good cause shown enter an order granting this
22
     extension. No other case deadlines will be affected by this extension.
23
            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD
24
            DATED March 6, 2020.
25

26


                                                                                 Harper Law Offices, Inc., P.S.
                                                                                      8310 S. Park Ave.
     STIPULATION AND ORDER - 1                                                       Tacoma, WA 98408
                                                                              T: 253-212-2450 / F: 253-212-2467
 1   HARPER LAW OFFICES, INC., P.S.                  K&L GATES LLP

 2
     By: /s/ Joseph T.G. Harper                      By:/s/ Peter A. Talevich
 3
     Joseph T.G. Harper, WSBA #34297 _____           Peter A. Talevich, WSBA # 42644
 4   Charles V. Barnett, WSBA # 54588                Christopher A. Vandervoort, WSBA #52582
                                                     925 Fourth Avenue, Suite 2900
 5   8310 S. Park Avenue                             Seattle, WA 98104
     Tacoma, WA 98408                                Phone: (206) 623-7580
 6   Phone: (253) 212-2450                           Fax: (206) 623-7022
     E-mail : harperlawoffices@comcast.net           E-mail: peter.talevich@klgates.com
 7   E-mail : charles@hlolegal.com                   E-mail: christopher.vandervoort@klgates.com

 8   Attorneys for Plaintiffs Estate of Mildred
     Hoskins; Andre Hoskins and Eric Hoskins,        Attorneys for Defendant Wells Fargo Bank,
 9   Co-Personal Representatives and Individually;   N.A.
     Christopher Hoskins; Estelita Hoskins
10

11   MALCOM & CISNEROS, A Law
     Corporation
12
     /s/ Nathan F. Smith________
13
     Nathan F. Smith, WSBA #43160
14   2112 Business Center Drive
     Irvine, CA 92612
15   Phone: (949) 252-9400
     Fax: (949) 252-1032
16   Email: nathan@mclaw.org

17   Attorneys for Defendant Nationstar Mortgage,
     LLC d.b.a. Champion Mortgage
18

19         PURSUANT TO STIPULATION, IT IS SO ORDERED this 6th day of March 2020.

20

21                                             A
                                               RICARDO S. MARTINEZ
22
                                               CHIEF UNITED STATES DISTRICT JUDGE
23

24

25

26


                                                                           Harper Law Offices, Inc., P.S.
                                                                                8310 S. Park Ave.
     STIPULATION AND ORDER - 2                                                 Tacoma, WA 98408
                                                                        T: 253-212-2450 / F: 253-212-2467
 1
     Presented by:
 2
      HARPER LAW OFFICES, INC., P.S.                  K&L GATES LLP
 3

 4    By: /s/ Joseph T.G. Harper                      By:/s/ Peter A. Talevich

 5    Joseph T.G. Harper, WSBA #34297 _____           Peter A. Talevich, WSBA # 42644
      Charles V. Barnett, WSBA # 54588                Christopher A. Vandervoort, WSBA #52582
 6                                                    925 Fourth Avenue, Suite 2900
      8310 S. Park Avenue                             Seattle, WA 98104
 7    Tacoma, WA 98408                                Phone: (206) 623-7580
      Phone: (253) 212-2450                           Fax: (206) 623-7022
 8    E-mail : harperlawoffices@comcast.net           E-mail: peter.talevich@klgates.com
      E-mail : charles@hlolegal.com                   E-mail: christopher.vandervoort@klgates.com
 9
      Attorneys for Plaintiffs Estate of Mildred
10    Hoskins; Andre Hoskins and Eric Hoskins,        Attorneys for Defendant Wells Fargo Bank,
      Co-Personal Representatives and Individually;   N.A.
11    Christopher Hoskins; Estelita Hoskins

12
     MALCOM & CISNEROS, A Law Corporation
13
     /s/ Nathan F. Smith________
14
     Nathan F. Smith, WSBA #43160
15   2112 Business Center Drive
     Irvine, CA 92612
16   Phone: (949) 252-9400
     Fax: (949) 252-1032
17   Email: nathan@mclaw.org

18

19

20

21

22

23

24

25

26


                                                                            Harper Law Offices, Inc., P.S.
                                                                                 8310 S. Park Ave.
     STIPULATION AND ORDER - 3                                                  Tacoma, WA 98408
                                                                         T: 253-212-2450 / F: 253-212-2467
